DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the substance of this examiner's amendment was given in a telephone interview and email (see attached) with Greg Hsu on September 9, 2021.
The Claims has been amended as follows:
	16.	(Currently Amended) A method for forming a light sensing device, comprising:
forming a light sensing region in a semiconductor substrate;
forming a light shielding layer over the semiconductor substrate;
forming a dielectric layer over the light shielding layer;
partially removing the light shielding layer and the dielectric layer to form a light shielding element and a dielectric element, wherein the light shielding element and the dielectric element surround a recess, and a top of the light shielding element and a bottom of the dielectric element are formed to have different widths; and
forming a filter element in the recess.
21.	(Cancelled)


22.	(New) The method for forming a light sensing device as claimed in claim 16, further comprising forming a passivation layer along sidewalls and a bottom of the recess before the filter element is formed, wherein the passivation layer partially covers the top of the light shielding element.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-10, the prior art (e.g. US Patent Application Publication No. 2018/0301491 to Nakamoto et al.) does not disclose at least a top width of the light shielding element is greater than a bottom width of the dielectric element, along with the other limitations of the claim.  
Regarding claims 11-15, the prior art (e.g. US Patent Application Publication No.  to  et al.) does not disclose at least a top of the first dielectric element is wider than a bottom of the second dielectric element, along with the other limitations of the claim.  
Regarding claims 16-17, 19-20 and 22, the prior art (e.g. US Patent Application Publication No.  to  et al.) does not disclose at least a top of the light shielding element and a bottom of the dielectric element are formed to have different widths, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738